Citation Nr: 0122176	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for hypoplastic 
anemia, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from December 1961 to 
September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) July 2000 rating decision which denied a rating 
in excess of 30 percent for the service-connected hypoplastic 
anemia and entitlement to TDIU.

In June 2001, the veteran submitted to the Board additional 
documents (dated from 1962 to 1968), portions of which were 
not previously of record.  Although initial RO consideration 
of these documents was not waived, a complete review of them 
reveals that they are not pertinent or relevant to the 
increased rating and TDIU claims in this appeal.  38 C.F.R. 
§ 20.1403(c) (2000). 


FINDINGS OF FACT

1.  The veteran's service-connected hypoplastic anemia is 
manifested by symptoms including intermittent generalized 
body weakness, dizziness, lightheadedness, headaches, easy 
fatigability, and predisposition to bruising; recent clinical 
studies show decreased platelets count and hemoglobin levels 
of 11.5 and 13 grams (gm)/100 milliliters (ml); there is no 
evidence of aplasia, bone marrow abnormality, or evidence of 
frequent infection; the disability does not require any 
transfusion of platelets or red cells.

2.  Hypoplastic anemia is the veteran's only service-
connected disability, and it is not shown to preclude him 
from engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for hypoplastic anemia have not been met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.117, Codes 
7700, 7716 (2000).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, providing new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of a claim.  Recently, the adjudication 
regulations implementing VCAA were published as a final rule.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the Board finds that the June 1999 RO development letter to 
the veteran (requesting him to identify any evidence which 
may be pertinent to his increased rating and TDIU claims, and 
requesting him to identify/submit a completed VA Form 21-8940 
(application for TDIU)), and the March 2001 statement of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute as they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
increased rating and TDIU claims.

The duty to assist provided under the amended § 5103A has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the veteran's service-connected disability according to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claims, 
and that there are no outstanding pertinent records which the 
RO has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable rule or regulation 
regarding the development of the veteran's increased rating 
and TDIU claims.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

Historically, service connection for aplastic anemia was 
granted by RO decision in December 1962; from the effective 
date of the award (September 21, 1962) through February 1963, 
a 50 percent rating was assigned; effective March 1, 1963, 
that rating was reduced to 0 percent.  That decision was 
based on clinical evidence of record, including the veteran's 
service medical records and post-service records of VA 
hospitalization.

By RO rating decision in September 1963, the veteran was 
assigned a temporary total rating from July 30 through August 
1963, based on evidence of VA hospitalization in excess of 21 
days due to service-connected disability; effective September 
1, 1963, the service-connected anemia was assigned a 30 
percent rating (that rating was continued by RO decisions in 
May 1976 and August 1993, and has remained in effect to 
date).  By the September 1963 rating decision, the diagnosis 
of the service-connected anemia-related disability was also 
amended to reflect the presence of idiopathic, hypoplastic 
anemia, diagnosed and treated (including by blood transfusion 
and steroid therapy) during VA hospitalization from July to 
August 1963.  

On VA medical examination March 1976, the veteran reported 
intermittent body weakness.  On examination, including 
clinical studies, idiopathic, hypoplastic anemia in remission 
was diagnosed.

A June 1993 private medical examination report reflects the 
veteran's medical and occupational history since service, 
documenting the presence of anemia.  The examiner indicated 
that the veteran was placed on permanent physical disability 
status by the U.S. Navy in 1968; his usual occupation was 
farmer.  At the time of the June 1993 report, his treatment 
consisted of rest, Feosol, "Pyrodoxine," and "Enervon C."  

On VA medical examination in July 1993, reflecting a review 
of the pertinent medical history and treatment, the veteran 
reported body weakness, easy fatigability, gum bleeding, and 
susceptibility to bruising; he indicated that he had not been 
hospitalized due to his hypoplastic anemia since 1971; 
reportedly, he sometimes went to the "field," supervising 
workers.  On examination, he was "slightly" pale.  
Hypoplastic anemia, idiopathic, in remission, was diagnosed.

An August 1993 clinical study, performed in conjunction with 
the aforementioned July 1993 VA compensation and pension 
examination, indicated, in pertinent part, a hemoglobin level 
of 14.5 gm/100 ml and "adequate" platelet count.  The 
examiner indicated that the veteran denied any symptoms 
referable to anemia, and he had no fever or bleeding; his 
complete blood count was normal except for "slight" 
lymphocytosis; she opined that, with such clinical findings, 
there was no indication of a primary bone marrow problem such 
as hypoplastic anemia; a bone marrow study was thus not 
recommended.  

In March 1999, the veteran filed an increased rating claim 
for his service-connected hypoplastic anemia, suggesting that 
the disability caused total impairment and rendered him 
unable to work.  

By June 1999 letter mailed to the veteran's address of 
record, the RO informed him that he would be soon scheduled 
for VA medical examination in conjunction with his increased 
rating and TDIU claims.  He was requested to provide the 
names, addresses, and dates of treatment of all healthcare 
providers who treated him for his service-connected 
disability since the last VA compensation and pension 
examination in July 1993; he was also requested to complete 
and submit VA Form 21-8940 (formal application for TDIU).  No 
pertinent information/evidence has been submitted or 
identified by or on the veteran's behalf to date (other than 
evidence which will be identified and discussed below).  

A June 1999 VA medical consultation report reflects that the 
veteran sought reevaluation of his service-connected aplastic 
anemia.  He indicated that the disease was initially 
diagnosed in 1962, requiring intensive treatment for 9 years; 
since then, he has reportedly been "normal."  On 
examination, there was no evidence of active bleeding; 
complete blood count study was normal; hemoglobin level was 
13 gm/100 ml, and platelets count was reduced, but other 
cells were normal; bone marrow aspiration and biopsy were 
recommended.  Questionable selective aplasia was diagnosed; 
the examiner noted that no medication would be prescribed 
prior to completion of the bone marrow study.  

On VA medical examination in August 1999, reflecting a review 
of the claims file, the veteran reported fatigability and 
weakness when walking up stairs, occasional headaches, 
occasional febrile episodes due to flu, and painful legs, but 
he denied chest pain; reportedly, he was able to sweep around 
the house and walk a distance of about 100 meters (at which 
time he had to rest due to dyspnea).  He indicated that he 
had been treated for his disability for about 8 years, 
between 1962 and 1970, but he received no treatment or 
medication at present; he denied a history of transfusions, 
phlebotomy, bone marrow transplant, or myelo-suppressant 
therapy.  On examination, there was no evidence of edema, 
pallor, residuals of bone or vascular infarction, or 
congestive heart failure, but episodes or bruising were 
indicated.  Clinical study of the blood showed a reduced 
hemoglobin level (11.5 gm/100 ml) and reduced platelet count.  
The examiner opined that the presence of anemia limited the 
veteran's work capacity to light manual labor, and the 
reduced platelets predisposed him to easy bruising and 
possibly bleeding, if wounded.

Santo Tomas University Hospital records from September to 
October 1999 document treatment for the veteran's 
"generalized body weakness;" he indicated that his 
weakness, accompanied by dizziness, started about two months 
earlier but, about a week prior to treatment, the weakness 
increased in severity and began to interfere with ambulation.  
The examiner indicated a history of treatment for aplastic 
anemia from 1962 to 1971.  No pertinent clinical findings 
were indicated on examination.  

An October 1999 diagnostic study of the veteran revealed no 
abnormal cells, "normal bone marrow" and no evidence of 
aplasia.

Increased rating claim:

The veteran's service-connected hypoplastic anemia is rated 
under 38 C.F.R. § 4.117, Code 7716, aplastic anemia, and a 30 
percent rating is assigned consistent with evidence of 
disability requiring transfusion of platelets or red cells at 
least once a year but less than every 3 months, or infections 
recurring at least once a year but less than every 3 months.  
If transfusion of platelets or red cells is required at least 
every 3 months, or if infections recur at least every 3 
months, a 60 percent rating will be assigned under Code 7716.

Under Code 7700, megaloblastic and hypochromic-microcytic 
anemia, a 30 percent rating will be assigned if the 
hemoglobin level is 8 gm/100 ml or less, with findings such 
as weakness, easy fatigability, headaches, lightheadedness, 
or shortness of breath.  If the hemoglobin level is 7 gm/100 
ml or less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute), or 
syncope (3 episodes in the last 6 months), a 70 percent 
rating will be assigned under Code 7700.

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 30 percent for 
the veteran's service-connected hypoplastic anemia is 
unwarranted.  As discussed above, the record shows that he 
was diagnosed with the disease in service, requiring medical 
treatment (including by blood transfusion and steroid 
therapy) during service and for a number of years following 
separation therefrom; however, as early as March 1976, the 
disease was shown to have been in remission.  Although he 
sought occasional medical attention due to symptoms including 
weakness, fatigability, dizziness, and lightheadedness, and 
recent clinical studies showed reduced platelets count and 
hemoglobin levels, the entirety of the evidence shows that 
his disability has not required any transfusion of platelets 
or red cells in recent years; there is no indication of 
infections recurring at least every 3 months.  Accordingly, 
the rating criteria for a 60 percent rating under Code 7716 
clearly have not been met in this case.

The medical evidence of record documents reduced levels of 
hemoglobin, ranging from 11.5 gm/100 ml (in August 1999) to 
13 gm/100 ml (in June 1999); the evidence also indicates that 
the veteran experiences symptoms including generalized body 
weakness, dizziness, easy fatigability, lightheadedness, 
headaches, and dyspnea on exertion.  As indicated above, 
however, symptoms such as dyspnea, cardiomegaly, tachycardia, 
or syncope must be accompanied by hemoglobin level of 7 
gm/100 ml or less, before a 70 percent rating may be assigned 
under Code 7700.  As the veteran's hemoglobin level is 
significantly higher than 7 mg/100 ml, a rating greater than 
the current 30 percent rating may also not be assigned under 
Code 7700.

The Board observes that the RO invited the veteran to 
identify/submit any evidence which would suggest that the 
impairment from his service-connected hypoplastic anemia 
increased in severity so as to warrant assignment of a rating 
greater than 30 percent.  However, he not only failed to 
identify or submit any pertinent clinical records which would 
support his increased rating claim, but the entirety of the 
medical evidence of record shows, affirmatively, that the 
disease has been stable for many years, and it has not 
required frequent or extensive treatment or regular use of 
medication.  

The preponderance of the evidence is against the veteran's 
claim of a rating in excess of 30 percent for hypoplastic 
anemia, and it presents no question as to which of two 
ratings should be applied.  Thus, 38 C.F.R. § 4.7 (2000) is 
inapplicable.

TDIU claim:

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, it was indicated 
that there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
It is further noted that the Board is bound in its decisions 
by the regulations, the Secretary's instructions and 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  The VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Based on the entire evidence of record, as discussed above, 
the Board finds that the criteria for TDIU have not been met 
in this case.  Hypoplastic anemia is the veteran's only 
service-connected disability, and it is rated 30 percent 
disabling.  Thus, he does not meet the criteria warranting 
the grant of TDIU through application of 38 C.F.R. § 4.16(a), 
discussed above.  

Although the overall disability associated with his service-
connected hypoplastic anemia does impact somewhat on his 
employment (and this fact is reflected in his current 
disability rating), a VA examiner opined, on medical 
examination in August 1999, that the veteran was able to 
perform light manual labor; on medical examination in July 
1993, it was noted that he was engaged in the supervision of 
farming work in the fields.  The evidence indicates that he 
has been engaged in farming; the entirety of the evidence 
does not show that his service-connected hypoplastic anemia, 
alone, has rendered him unable to pursue his usual 
occupation.  Thus, the criteria for total rating based on 
individual employability due to service-connected disability 
are not shown to exist by application of the subjective 
standard under 38 C.F.R. § 4.16.

In sum, with regard to the veteran's service-connected 
disability, the matter of record does not suggest that his 
overall disability is "outside the norm" of any other 
veteran rated at the same level.  Van Hoose, 4 Vet. 
App. at 363.  His service-connected disability is not shown 
to render him incapable of performing employment.  The Board 
stresses that, on VA medical examination in August 1999, the 
examiner opined that the veteran was capable of performing 
light manual labor.  

The veteran asserts that his disabilities render him 
unemployable.  The clinical evidence of record, however, does 
not support his contention that he is unemployable solely due 
to his service-connected hypoplastic anemia.  Thus, the 
criteria for total rating based on individual employability 
due to service-connected disability are not shown to exist in 
this case.


ORDER

A rating in excess of 30 percent for hypoplastic anemia is 
denied.

Entitlement to TDIU due to service-connected disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


